                             UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NORTHEASTERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
                                                  )           No.    2:19-cr-00013
          v.                                      )
                                                  )           Chief Judge Crenshaw
                                                  )
GEORGIANNA A.M. GIAMPIETRO                        )


                         NOTICE OF STATUS OF CONSULTATIONS

     Pursuant to the Court’s direction to the parties on June 17, 2021, counsel for the government

and for the defendant have met and consulted as to the government’s motion for a protective order

relating to undercover government witnesses expected to testify at trial.           The parties are

continuing to consult about certain aspects of protection sought by the government for its

undercover witnesses. As a result of these consultations, the parties are prepared to outline certain

areas of agreement and disagreement at this time, in response to the Court’s Order to file a notice,

by July 2, 2021, concerning the extent to which the parties have reached an agreement on the terms

of a protective order. Insofar as there are members of the prosecution team who are currently on

leave, and not scheduled to return until July 6, 2021, the government respectfully requests that the

parties be permitted to submit an amended notice to the Court by July 9, 2021, providing the Court

with additional information concerning areas of agreement or disagreement addressed in this

Notice.

                                        Areas of Agreement

     1. The parties agree that no questions will be asked of undercover government witnesses

           designed to elicit any identifying information about these witnesses. There will be no

                                                 1




   Case 2:19-cr-00013 Document 191 Filed 07/02/21 Page 1 of 6 PageID #: 2295
    questioning about their true names, addresses, dates of birth or any other personal

    information that would tend to identify them. The parties were unable to agree as to the

    manner in which these witnesses will initially identify themselves for the record as they

    take the stand, as further addressed below. The parties agree, however, that after their

    initial identification as witnesses, these witnesses will then identify the moniker used with

    the defendant in this investigation and then continue testimony using that moniker.

 2. The parties agree that no questions will be asked of undercover witnesses concerning any

    other online monikers or personas used in other investigations.

 3. The parties agree, with a noted exception regarding two specific areas of testimony that

    will be addressed in an amended filing referenced above, that no questions will be asked

    of undercover witnesses concerning their participation in other past investigations or

    undercover operations. Should the defendant deem such an inquiry is relevant and

    necessary, defense counsel will address the issue outside the presence of the jury before

    attempting to probe any such areas.

 4. The parties agree that no questions will be asked of undercover witnesses designed to

    elicit information about the FBI’s Undercover programs. Should the defendant deem such

    an inquiry becomes relevant and necessary, defense counsel will address the issue outside

    the presence of the jury before attempting to probe any such areas.

 5. The parties agree that no recordings of the voices of undercover witnesses should be

    allowed, except in the official court record.

 6. The parties agree that no non-official recording devices should be allowed in the

    courtroom during the testimony of undercover witnesses.

 7. The parties agree that there will be no public disclosure of any audio or video recording
                                            2




Case 2:19-cr-00013 Document 191 Filed 07/02/21 Page 2 of 6 PageID #: 2296
    or similar reproduction of vocal or visual images of undercover employees while they are

    testifying.

 8. The parties agree that the facial appearances of the undercover witnesses shall be

    protected from being revealed to the public.

 9. The parties agree that no courtroom sketches shall be allowed of the undercover

    witnesses.

 10. The parties agree that the undercover witnesses should be permitted to use a non-public

    entrance and exit to the courthouse and to the courtroom.

                                 Areas of Disagreement

 1. The parties were unable to agree to the manner in which the undercover witnesses will

    initially identify themselves when they take the stand to testify. The defense proposed

    that these witnesses identify themselves using an alias. The government was unable to

    agree to this proposal, offering as an alternative that the witnesses identify themselves

    using certain initials rather than a full alias name. The defense would not agree to this

    alternative. This issue remains outstanding.

 2. The parties were unable to agree to the government’s request to preclude questioning of

    the undercover witnesses concerning pending investigations or undercover operations,

    as noted in paragraph 3 above.

 3. The parties were unable to agree to the government’s request that the undercover

    witnesses appear before the court to testify in light disguise. The parties were also unable

    to agree to the government’s request that the appearance of undercover witnesses be

    obscured in any video or photographic evidence introduced at trial. It is the position of

    the defense that the undercover witness should testify in court appearing the same as the
                                           3




Case 2:19-cr-00013 Document 191 Filed 07/02/21 Page 3 of 6 PageID #: 2297
    witness is depicted in video or photographic evidence. In this case, the undercover

    witness principally appeared on video wearing a hijab that covered the witness’s head but

    left the witness’s face exposed. The defense does not insist that the undercover witness

    testify wearing a similar hijab, but would not object to the undercover witness testifying

    before the jury wearing the same clothing, including the hijab.

 4. The defense does not agree to obscuring the facial features of the undercover witness in

    any video or photographic evidence, as requested by the government, because, in the view

    of the defense, this would indicate to the jury that there is a reason to protect the identity

    of the witness.

 5. As an alternative, the defense suggested partial closing of the court to protect the

    undercover identities from public disclosure. The government was initially unable to

    agree to this suggestion because the current policy of the Department of Justice is not to

    seek partial closure of public court proceedings.          In subsequent discussions, the

    government agreed to explore seeking permission from the requisite Department of

    Justice authorities to close court proceedings to the public during the testimony of

    undercover witnesses, based on the defense suggestion to do so and assuming that the

    Court would agree to do so.




                                             4




Case 2:19-cr-00013 Document 191 Filed 07/02/21 Page 4 of 6 PageID #: 2298
                                                   Respectfully submitted,

                                                   MARY JANE STEWART
                                                   Acting United States Attorney
                                                   Middle District of Tennessee


                                                   By: /s/ Philip H. Wehby
                                                   PHILIP H. WEHBY
                                                   Assistant U.S. Attorney
                                                   110th Avenue South, A961
                                                   Nashville, TN 37203
                                                   Phone: (615) 736-5151



                                                   /s/ Jennifer E. Levy
                                                   JENNIFER E. LEVY
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   950 Pennsylvania Avenue, N.W.
                                                   Washington, D.C. 20530
                                                   Phone: (202) 514-1092

Approved for Entry:
/s/ Charles D. Swift
CHARLES D. SWIFT
Pro Hac Vice Attorney for Georgiana Giampietro
Constitutional Law Center for Muslims in America
833 E. Arapaho Road, Suite 102
Richardson, TX 75081
Phone: (972) 914-2504




                                             5




  Case 2:19-cr-00013 Document 191 Filed 07/02/21 Page 5 of 6 PageID #: 2299
                                    6




Case 2:19-cr-00013 Document 191 Filed 07/02/21 Page 6 of 6 PageID #: 2300
